 1

 2

 3

 4

 5

 6

 7
                                UNITED STATES DISTRICT COURT
 8
                               WESTERN DISTRICT OF WASHINGTON
                                         AT TACOMA
 9

10      WILLIAM EARL LOZANO,
                                                         CASE NO. 3:19-CV-6197-BHS-DWC
11                             Plaintiff,
                                                         ORDER ON MOTION TO APPOINT
12               v.                                      COUNSEL
13      MICHAEL LAURITZEN,
        JONATHAN W. PEDERSEN,
14
                               Defendants.
15

16
            The District Court has referred this 42 U.S.C. § 1983 action to United States Magistrate
17
     Judge David W. Christel. Currently pending in this action is Plaintiff William Earl Lozano’s
18
     Motion for Court Appointed Counsel. Dkt. 5.
19
            No constitutional right to appointed counsel exists in a § 1983 action. Storseth v.
20
     Spellman, 654 F.2d 1349, 1353 (9th Cir. 1981); see United States v. $292,888.04 in U.S.
21
     Currency, 54 F.3d 564, 569 (9th Cir. 1995) (“[a]ppointment of counsel under this section is
22
     discretionary, not mandatory”). However, in “exceptional circumstances,” a district court may
23
     appoint counsel for indigent civil litigants pursuant to 28 U.S.C. § 1915(e)(1) (formerly 28
24


     ORDER - 1
 1 U.S.C. § 1915(d)). Rand v. Roland, 113F.3d 1520, 1525 (9th Cir. 1997), overruled on other

 2 grounds, 154 F.3d 952 (9th Cir. 1998). To decide whether exceptional circumstances exist, the

 3 Court must evaluate both “the likelihood of success on the merits [and] the ability of the

 4 [plaintiff] to articulate his claims pro se in light of the complexity of the legal issues involved.”

 5 Wilborn v. Escalderon, 789 F.2d 1328, 1331 (9th Cir. 1986) (quoting Weygandt v. Look, 718

 6 F.2d 952, 954 (9th Cir. 1983)). A plaintiff must plead facts showing he has an insufficient grasp

 7 of his case or the legal issues involved and an inadequate ability to articulate the factual basis of

 8 his claims. Agyeman v. Corrections Corp. of America, 390 F.3d 1101, 1103 (9th Cir. 2004).

 9          Plaintiff requests Court-appointed counsel because he believes his due process claim has

10 merit and he has the necessary proof to support his claim. Dkt. 5 at 4. Plaintiff has not shown,

11 nor does the Court find, this case involves complex facts or law. Plaintiff has also not shown an

12 inability to articulate the factual basis of his claims in a fashion understandable to the Court, nor

13 has he shown he is likely to succeed on the merits of this case. Accordingly, Plaintiff’s Motion

14 (Dkt. 5) is denied without prejudice.

15          Dated this 7th day of January, 2020.



                                                           A
16

17
                                                           David W. Christel
18                                                         United States Magistrate Judge

19

20

21

22

23

24


     ORDER - 2
